Citation Nr: 0715349	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer and actinic 
keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for skin cancer and actinic 
keratosis.

On May 11, 2007, under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) this appeal was advanced on the 
Board's docket. 


FINDING OF FACT

The medical evidence does not show any incident in service 
that would relate the current diagnoses of skin cancer and 
actinic keratosis to service.


CONCLUSION OF LAW

Skin cancer and actinic keratosis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004.  In March 2006, the RO provided 
notice of the assignment of a disability rating and an 
effective date.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

While the March 2006 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a June 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  A medical opinion on the 
etiology of the skin disabilities was not obtained.  Since 
there is no evidence that these conditions were incurred in 
or aggravated by service, however, VA is not required to 
provide a medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file.  The veteran stated that he received 
treatment in service that is not of record.  There is no 
indication, however, that any portion of the veteran's 
service medical records are missing.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for skin cancer and 
actinic keratosis.  He stated that he suffered severe sunburn 
in service that caused blistering.  He thus contends that his 
current skin disabilities are directly related to his 
service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows current diagnoses of skin cancer 
and actinic keratosis.  A May 1979 private pathology 
consultation report shows a diagnosis of basal cell 
epithelioma on the left chin.  Private medical records dated 
from June 1980 to July 2002 show treatment for actinic 
keratosis of the forehead, nose, cheeks, lips, arm, and ears.  
Basal cell carcinoma of the forehead was found in June 1987 
and of the nose in April 1991.  Additional findings of basal 
cell carcinoma of the nose, cheek, jaw, arm, and finger were 
noted on private medical records dated from October 1995 to 
March 2006.  A January 2006 private operative report shows 
the veteran had a skin graft on the nose for basal cell 
carcinoma.

The next issue is whether there is evidence of any in-service 
incurrence of skin cancer or actinic keratosis.  The service 
medical records are negative for any treatment of sun burn or 
any other skin ailments.  The May 1946 discharge examination 
report shows that examination of the skin was normal.  The 
Separation Qualification record shows that the veteran served 
as a light truck driver overseas in the European Theater with 
a Field Artillery Service Battery.  He reportedly drove a 2 
1/2-ton cargo truck, hauling ammunition from supply dumps to 
firing lines in combat zones.  He made long and short trips 
over all types of terrain under combat conditions, assisted 
with the loading and unloading of trucks, and made minor road 
repairs on the truck.  This evidence does not show any direct 
evidence of in-service incurrence of skin cancer or actinic 
keratosis.  His military duties also do not show any direct 
evidence of extreme or prolonged sun exposure.

A private medical doctor submitted a statement in February 
2005 and March 2006 that the veteran's sole occurrence of 
sunburn at age 19, which caused watery blisters to form, 
could predispose him to skin cancer later in life.  Another 
private doctor submitted a statement in February 2006, noting 
the veteran's sole report of sunburn at age 19.  The doctor 
noted that since sun exposure, including sunburns was a known 
cause of skin cancer, it was reasonable to believe that the 
veteran's sunburn contributed to his problems with skin 
cancer.  These physicians did not indicate any review of the 
claims file or comment on the normal skin examinations in 
service.  Thus, it appears that their statements and opinions 
were based on the veteran's own recitation of events, and not 
on any review of any medical record of sunburn.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) [the Board is not 
required to accept doctors' opinions that are based upon the 
claimant's recitation of medical history]; and Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Moreover, lay histories are not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore v. 
Brown, 8 Vet App 406 (1995).  

Although the veteran has argued that his current skin cancer 
and actinic keratosis is related to sun exposure in service, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's lay assertions do not outweigh the 
medical evidence of record, which do not show anything in 
service that could serve as a basis to relate the current 
skin disabilities to service.  Nor is there any evidence of 
continuity of symptomatology of skin cancer or actinic 
keratosis during the 33 years between discharge and the time 
either disability was shown.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).   

The preponderance of the evidence is against the service 
connection claim for skin cancer and actinic keratosis; there 
is no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for skin cancer and actinic 
keratosis is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


